Citation Nr: 1704919	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a colon disability, currently diagnosed as diverticular disease, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a stomach disability, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Although the Veteran requested a Board hearing in his March 2012 VA Form 9, in an October 2016 written statement the Veteran indicated that he was unable to attend the hearing due to health related concerns.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.  

A review of the Veteran's claims file reveals that after the June 2016 supplemental statement of the case was issued, the Veteran submitted additional medical evidence and argument.  The Veteran did not submit a waiver of first consideration of this evidence by the RO.  However, the Board notes that the evidence is either cumulative or redundant of evidence previously of record and it is not relevant to the claims decided herein.  (In any event, the claim of entitlement to service connection for diverticular disability is being granted herein, so there is no prejudice whatsoever to the Veteran in adjudicating that claim.)  Therefore, the Board may proceed with the appeal.


FINDINGS OF FACT

1.  The Veteran's diverticular disease is secondary to treatment for his service-connected lymphocytic lymphoma.

2.  The Veteran is not diagnosed with a stomach disability.




CONCLUSIONS OF LAW

1.  Diverticular disease is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).

2.  A stomach disability was not incurred in active service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  In this case, compliant VCAA notice was provided by letter dated in November 2009.

A VA examination was conducted in November 2009.  The record does not reflect that the November 2009 VA examination is inadequate.  The Board finds that the examination is adequate because it was based on an examination of the Veteran, to include discussion of his complaints and symptoms.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Legal Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. §  3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Colon Disability

The Veteran claims that service connection is warranted for a colon disability because it is related to his service-connected lymphocytic lymphoma.  The record reflects that the Veteran has diagnoses of diverticulitis and diverticulosis, which were made in 2008.

A November 2009 VA examination report reflects the Veteran's complaint that he has diverticular disease secondary to radiation and chemotherapy treatment for his service-connected lymphocytic lymphoma.  The examiner opined that the Veteran's diverticular disease is a residual of his treatment for the service-connected lymphoma.  

In this case, the Board finds that the evidence of record is sufficient to grant the Veteran's claim.  He has a diagnosis of diverticular disease, which has been attributed to treatment for his service-connected lymphocytic lymphoma.  There is no medical opinion against the claim.  As such, service connection for diverticular disease is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Stomach Disability 

The Veteran claims that service connection is warranted for a stomach disability because it is related to his service-connected lymphocytic lymphoma.  He has specifically argued that his stomach disability is a residual from the radiation treatment for his lymphocytic lymphoma.  The Veteran has never provided any specific information as to what type of stomach disability for which he is seeking service connection.  In this regard, he has not identified any stomach symptoms which serve as the basis for the claim.

A November 2009 VA examination report reflects no stomach diagnosis.  The remaining post service medical evidence also reflects no diagnosis of a stomach condition.  Additionally, the medical evidence shows no stomach complaints or findings.  Importantly, Tricare medical treatment records dated from 2008 to 2014 reflect that the Veteran has consistently denied nausea, vomiting, heartburn, and abdominal pain.  Moreover, he reported normal appetite.  

The November 2009 VA examiner also did not note any stomach complaints or findings.  As the examination report reflects that the examiner interviewed and physically examined the Veteran, the VA examination report is accordingly probative and may be relied upon by the Board.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  Finally, the Board notes there is no contrary medical evidence of record; i.e., there is no indication that any competent clinician has diagnosed a stomach disability for which service connection may be considered.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is not shown to have any competently-diagnosed stomach disorder, the Board finds he has not shown a disability for which service connection can be considered.

The Veteran contends that he has a stomach disability related to his radiation treatment for his service-connected lymphocytic lymphoma.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, competent examination demonstrates that the Veteran does not actually have a stomach disability.  Further, the presence and diagnosis of a stomach disability is a complex medical question that is not within the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Because the Veteran is not diagnosed with a stomach disability, the question of secondary service connection is not reached.

Service connection may be presumptively granted for ulcers, gastric or duodenal, which are manifested to a compensable degree within the first year after discharge from service.  See 38 C.F.R. § 3.309 (a).  The Veteran in this case is not diagnosed with an ulcer, so the presumption is not applicable.

Based on the evidence and analysis above, the Board finds the Veteran does not have a stomach disability.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for a colon disability, currently diagnosed as diverticular disease, is granted.

Entitlement to service connection for a stomach disability is denied.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


